Citation Nr: 0718579	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service connected left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Wilmington, Delaware regional office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
a left heel spur due to a right knee condition at a 10 
percent disability rating, effective August 6, 2001.


FINDING OF FACT

The veteran's left heel spur disability causes no more than 
moderate impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a service connected left heel spur disability 
have not been met at any time since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5284 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320  (U.S. Vet. App. Mar. 22, 2007).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Neither the veteran nor his representative have reported 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in May 
2003 and September 2005.  

The facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

Factual Background

In July 2001, the veteran presented to Edward Hynes, a 
private doctor of podiatry, with complaints of severe 
discomfort on the plantar surface of his left heel as a 
result of the reconstructive surgery on his right heel.  The 
veteran reported very sharp pain in the morning upon weight 
bearing which made it difficult for him to walk comfortably.  
The veteran brought X-rays which indicated that he had the 
beginnings of a small bone spur on the plantar surface of his 
left heel.  A month later the veteran was fitted for 
biomechanical orthotics.

In May 2003, the veteran underwent a VA examination of the 
feet.  He reported that he had left heel pain for the past 
two years that had been helped by an orthosis.  The examiner 
noted good range of motion and good ankle stability, 
bilaterally.  There was good heel-toe supination and 
pronation gait bilaterally.  The veteran had a poor, dull and 
sharp sensation bilaterally.  X-rays showed a plantar 
calcaneal spur on the left heel.  The diagnosis was a left 
plantar calcaneal spur.

In a November 2003 statement, the veteran reported that he 
continued to experience pain and discomfort on the plantar 
surface of his left heel when walking without the use of 
biomechanical orthotics.  He stated that without his 
orthotics, he experienced a decrease in stability when 
walking which made it difficult for him to carry out his 
activities of daily life.

In July 2005, the veteran presented to Dr. Hynes with 
complaints of discomfort on the plantar surface of his left 
foot.  Dr. Hynes noted that it had been almost 4 years since 
his last visit.  He also noted that 5 years ago he had built 
the veteran a pair of biomechanical orthotics that had been 
quite helpful.  However, the veteran had undergone 4 right 
knee surgeries and as a result had aggravated the discomfort 
in his left heel and arch area.  X-rays revealed a noticeable 
lesion on the left foot because the veteran had been favoring 
his left foot.  Dr. Hynes adjusted the veteran's orthotics to 
see if he could reduce the strain on the plantar fascia.

The veteran presented to Dr. Hynes for follow up in August 
2005.  He reported that he felt a bit better, especially 
while taking Naprosyn.  However, once the medication wore 
off, much of the discomfort returned.  The veteran indicated 
that his right heel was now more uncomfortable than his left.

In September 2005, the veteran underwent a VA examination.  
The examiner noted that he veteran was employed performing 
motor vehicle inspections and was on his feet all day.  The 
examiner also noted that since receiving his original 
orthotics from Dr. Hynes in 2001, the veteran had received 2 
more pairs from VA.  The veteran took Naprosyn every other 
day and used orthotics all of the time.  The veteran felt 
that the pain was controlled.  However, he did note that when 
walking without orthotics or shoes, he had increased pain.  
This was especially true when he got out of bed each morning 
and had to bear weight on his foot.  He also noted increased 
pain in his left heel after he sat for a prolonged period and 
then stood up to bear weight.  He reported increased pain in 
his left heel at the end of the day as a result of being on 
his feet for most of the work day.

On examination, the veteran's gait was normal.  Pressure over 
the plantar surface of the calcaneus reproduced the veteran's 
complaint of pain.  There was no other abnormality of the 
foot.  The examiner noted that this was not an ankle type 
problem and therefore an ankle examination was not done.  The 
examiner noted a previous X-ray, which demonstrated a left 
calcaneal plantar spur.

Analysis

In the September 2003 rating decision, the RO evaluated the 
left heel spur under Diagnostic Code 5010, as analogous to 
traumatic arthritis.  In an April 2005 statement of the case, 
the RO determined that it was more appropriate to rate the 
veteran's condition under Diagnostic Code 5284, which 
provides criteria for rating other foot injuries.  The Board 
finds it appropriate to evaluate the veteran's disability 
under Diagnostic Code 5284.  The September 2005 VA examiner 
stated that the veteran's disability did not involve the 
ankle.  As the veteran's disability does not involve joints, 
Diagnostic Code 5284 is more analogous to the veteran's 
disability than other codes.  38 C.F.R. § 4.30.

Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot disability, a 20 percent rating for moderately 
severe disability, a rating of 30 percent for severe 
disability, and a maximum rating of 40 percent when there is 
actual loss of the use of the foot.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5284.

The record demonstrates that the veteran experiences pain and 
discomfort when he begins to walk or initially stands up, but 
his pain is controlled with medications available over-the-
counter, and his left heel pain has been helped or alleviated 
by an orthosis.  The September 2005 VA examination shows that 
the veteran reported that his pain was controlled.  The 
examinations also show that he has a normal gait and has been 
able to maintain employment requiring that he be on his feet 
all day.  The 2003 VA examiner found generally good foot 
function.

While the disability is manifested by pain, there have been 
no findings suggestive of more than moderate disability.

For these reasons, the Board concludes that the evidence is 
against the grant of an initial rating higher than 10 percent 
for the veteran's service connected left heel spur at any 
time since the effective date of service connection.  
Fenderson v. West, 12 Vet App 119 (1999); 38 C.F.R. § 4.7, 
4.21.  The doctrine of reasonable doubt is not for 
application, and the claim is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected left heel 
spur has resulted in frequent periods of hospitalization.  
The veteran has not been recently hospitalized.  The veteran 
is also is currently employed, and the 10 percent rating 
contemplates moderate impairment in average employment.  
38 C.F.R. § 4.2 (2006).  On examinations, the veteran has 
been reported to miss no time from work.  The criteria for 
referral for consideration of an extraschedular rating are 
not met.

As just discussed the preponderance of the evidence is 
against a higher initial rating for the left heel spur 
disability, and the appeal is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
a service connected left heel spur is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


